                  Case 2:19-cv-01994-MLP Document 11 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   EVONNE STOUT,

 9                               Plaintiff,                  Case No. C19-1994-MLP

10           v.                                              ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13

14
             This matter is before the Court on the Commissioner’s unopposed motion for extension
15
     of time.1 (Dkt. # 8.) The Commissioner moves for a 28-day stay as it works to regain its capacity
16
     to produce the certified transcript of record necessary to submit an answer in this matter. (Id.)
17
     The Commissioner represents that the current COVID-19 pandemic has impacted operations in
18
     the Office of Appellate Operations that is responsible for physically producing the transcript.
19
     (Id.) Specifically, the Commissioner states staff members are teleworking and therefore unable to
20
     perform in-person physical tasks associated with preparing transcripts. (Id.) The Commissioner
21

22

23
     1
      The Commissioner’s motion is fashioned as a motion for extension of time but requests a stay of
     proceedings. (Dkt. # 8 at 1.)


     ORDER - 1
               Case 2:19-cv-01994-MLP Document 11 Filed 04/29/20 Page 2 of 2



 1   represents that although it is working to find a solution, it has yet to do so. (Id.) Plaintiff has no

 2   objection to the Commissioner’s motion to stay. (Dkt. # 10.)

 3           The Court is cognizant of the impact COVID-19 has had on all parties to litigate social

 4   security matters. However, in the interest of adjudicating this matter efficiently, the Court

 5   declines the Commissioner’s request for a stay. Instead, the Court grants the Commissioner a 28-

 6   day extension to either obtain the required transcript and submit an answer or seek an additional

 7   extension.

 8           Dated this 29th day of April, 2020.

 9


                                                             A
10

11                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
